STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     February 26, 2015
               Plaintiff-Appellee,
V                                                                    No. 318216
                                                                     Ionia Circuit Court
KEITH ARTHUR THIBEAULT,                                              LC No. 2012-015595-FC

               Defendant-Appellant.


Before: BECKERING, P.J., and BORRELLO and GLEICHER, JJ.

PER CURIAM.

        Following a jury trial, defendant was convicted of first-degree child abuse, MCL
750.136b(2), and first-degree felony murder predicated on first-degree child abuse, MCL
750.316(1)(b). The trial court sentenced defendant to life imprisonment for the murder
conviction and 7 years’ and 11 months to 15 years’ imprisonment for the child abuse conviction.
Defendant appeals his convictions as of right. For the reasons set forth in this opinion, we
affirm.

                                            A. FACTS

        This case arises from the death of defendant’s three-month old son. The prosecution
presented evidence that the victim’s mother left the victim and his twin brother with a babysitter
early one evening. The babysitter testified that both children were “very awake and alert” while
she had them and that defendant picked the twins up a few hours later and took them home.
Defendant had exclusive custody of the twins from the time he picked them up at the babysitter’s
until the time he called 9-1-1 early the following morning. First responders testified that the
victim was limp, pale, and lacked a pulse upon arrival at defendant’s house. One described the
infant at the time as “very cold . . . and . . . blue,” and stated “too cold for that to have just
happened.” The victim was taken to the hospital, where after several hours of attempts to revive
him, he was removed from life support.

         Several witnesses testified that defendant stated that he had the victim and his brother
stationed on a couch for feeding, and that while he was attending to the brother, the victim fell to
the floor. According to the witnesses, defendant maintained that the victim seemed unharmed at
first, but later started crying, then stopped breathing. Defendant testified in his own defense,
denying that he intentionally injured the victim or put the victim in danger in any way. Invited

                                                -1-
on cross-examination to confirm that he had “no idea” how the victim suffered his fatal injuries,
defendant replied, “The only thing that happened was that he fell off of the couch. That’s the
only thing that I know of that could have that kind of injuries.”

        At trial, Dr. Gioria Adam, an ophthalmologist called to the hospital to assist in treating
the victim, testified as follows:

               I didn’t need to dilate [the victim’s] pupil[s] because of his severe
       situation of his brain. His pupil[s] were already naturally dilated. That’s a bad
       sign. In fact, I asked them to get his admitting doctor. I say, this pupils [sic] are
       wide, dilated, don’t react to light. Translated to plain English, he’s in a very
       severe state, possibly brain dead.

Dr. Adam testified that the child exhibited no external injuries, but had “hemorrhages . . . all over
the retina.” Dr. Adam described the case as an “extreme” one, and further detailed finding
“retinal edema, which is swollen retina.” He testified that such injuries normally resulted from
child abuse, and added that an authoritative study concluded that “the incidents of retinal
hemorrhages, brain hemorrhage, and brain dysfunction, in absence of external head injury is
100% of abuse.”

         Dr. Stephen Guertin, Director of Sparrow Hospital’s Children’s Center and Pediatric
Intensive Care Unit, testified that he treated the victim on March 24 and 25, 2012. Dr. Guertin
testified that the victim had a “healing rib fracture probably two to four weeks old,” and stated,
“if you don’t have metabolic disease and you’ve not suffered literally like, a car accident type
injury with direct impact, that kind of injury, to the back of your ribs, there is nothing else that
causes that other than abuse, in this age group.” Dr. Guertin opined that the victim’s injuries
were not consistent with a fall from a couch onto a carpeted surface and he confirmed that the
victim had extensive retinal hemorrhaging. He stated “the diffuse nature of this is seen in high
velocity motor vehicle accidents which we know didn’t happen, or in kids who get their heads
crushed, which we know didn’t happen, or in child abuse.” Dr. Guertin further testified that
concerns about child abuse led to examination of the victim’s twin brother, which revealed a leg
fracture that was “specific for abuse in this age group.”

     Dr. John Bechinski testified that he performed an autopsy on the victim, and he
summarized some of his findings as follows:

               [T]here was swelling of the brain. There were bilateral subdural
       hematomas . . . . There were also patchy subarachnoid hemorrhages on the brain
       which is bleeding right on the surface of the brain. There was also bleeding
       within the eyeballs, in the retinas of the eyes and bleeding of the optic nerve
       sheath which is the outer covering of the optic nerve. The optic nerve runs from
       the back of the eyeball directly into the brain and there was evidence of bleeding
       on that as well.

Dr. Bechinski further testified that the lack of external injuries indicated that the serious internal
injuries could have resulted from hard shaking, perhaps shaken baby syndrome, or from head
impacts on a relatively soft surface such as a mattress or couch cushion, but not from a fall of a

                                                 -2-
short distance. Dr. Bechinski additionally confirmed that the victim had a rib fracture that
predated the fatal injuries and was “consistent with child abuse until proven otherwise.” Dr.
Bechinski concluded that the cause of the victim’s death was inflicted head trauma and the
manner of death was homicide.

       Dr. Rudolph Castellani, a neuropathologist at the University of Maryland School of
Medical, testified that he examined tissue samples from the victim’s brain and eyes. Dr.
Castellani testified that his examination revealed severe injuries, and that “[s]ubdural
hemorrhage and extensive retinal hemorrhages in this age group are by far, by far most
commonly encountered in inflicted or abusive injuries.”

       Defendant presented medical experts in his defense. Dr. John Plunkett, a general and
forensic pathologist, testified that he reviewed the victim’s medical record and the victim’s
autopsy report. Dr. Plunkett testified that the victim “died as a complication or consequence of
an expanding, chronic subdural hematoma. He had an established brain injury on March 24 and
something happened to cause him to crash and have a cardiopulmonary arrest and that was the
ultimate cause of his death.” Dr. Plunkett disagreed with Dr. Guertin that a fall from a couch
could not cause a subdural hematoma and he disputed that retinal hemorrhages could help
determine the cause of an injury.

       Dr. Steven Abern, a pediatric neurologist, reviewed the victim’s case file. Dr. Abern
opined that the victim had both chronic and acute subdural hemorrhaging. He testified that the
victim’s hemoglobin level was lower than normal which was indicative of a blood clot. Dr.
Abern testified that the victim suffered an acute subdural hematoma after he fell from the couch.

         Following defendant’s testimony, the prosecutor called Dr. Carl Schmidt as a rebuttal
witness. Dr. Schmidt testified that he is a forensic pathologist employed as the Chief Medical
Examiner for Wayne County. Dr. Schmidt testified that he reviewed the victim’s reports
including the autopsy report and the reports of defendant’s expert witnesses. Dr. Schmidt
testified that it was his opinion that the victim’s cause of death was abusive head trauma and the
manner of death was homicide. Dr. Guertin was recalled as a rebuttal witness and he testified
that he reviewed Dr. Abern’s and Dr. Plunkett’s reports and disputed the accuracy of the reports.

       Defendant was convicted and sentenced as set forth above. He appeals as of right.

                                         B. ANALYSIS

                            I. SUFFICIENCY OF THE EVIDENCE

        Defendant argues that there was insufficient evidence to show that he knowingly or
intentionally caused serious physical harm to the victim and there was no evidence to show that
he intended to harm the victim. When reviewing the sufficiency of evidence in a criminal case, a
reviewing court must view the evidence of record in the light most favorable to the prosecution
to determine whether a rational trier of fact could find that each element of the crime was proved
beyond a reasonable doubt. People v Herndon, 246 Mich. App. 371, 415; 633 NW2d 376 (2001).
Review is de novo. Id.


                                               -3-
         Defendant was convicted of first-degree child abuse and his felony murder conviction
was predicated on that offense. MCL 750.136b(2) provides: “[a] person is guilty of child abuse
in the first-degree if the person knowingly or intentionally causes serious physical or serious
mental harm to a child.” The elements of first-degree felony murder include: “(1) the killing of a
human being, (2) with the intent to kill, to do great bodily harm, or to create a very high risk of
death or great bodily harm with knowledge that death or great bodily harm was the probable
result . . . (3) while committing, attempting to commit, or assisting in the commission of any of
the felonies specifically enumerated in [MCL 750.316(1)(b), here first-degree child abuse].”
People v Smith, 478 Mich. 292, 318-319; 733 NW2d 351 (2007) (quotation marks and citations
omitted). Defendant contends that there was insufficient evidence to show that he knowingly or
intentionally caused harm to the victim as required under MCL 750.136b(2).

         In this case, viewed in a light most favorable to the prosecution, there was sufficient
evidence to allow a rational jury to conclude beyond a reasonable doubt that defendant
knowingly or intentionally caused serious physical harm to the victim. Here, evidence showed
that, at the time the victim suffered his fatal injuries, he was in defendant’s exclusive custody.
Testimony showed that, immediately before defendant took the victim into his custody, the
victim was active and alert with the babysitter. The prosecution presented expert witnesses who
disputed defendant’s assertion that the victim suffered his injuries following a fall from a couch.
Instead, several experts testified that the victim’s injuries were caused by abuse, which supported
the prosecution’s theory that defendant intentionally inflicted fatal injuries upon the victim.
Specifically, Dr. Adam testified that the victim suffered retinal hemorrhaging, which normally
resulted from child abuse. Dr. Guertin testified that the victim’s injuries were not consistent with
a fall from a couch, and that the injuries were normally associated with either a high-velocity car
accident, which had not occurred, or child abuse. Dr. Bechinski testified that the victim’s
extensive internal injuries could have resulted from hard shaking and Dr. Castellani testified that
the victim’s severe injuries were “by far, by far most commonly encountered in inflicted or
abusive injuries.” Finally, Dr. Schmidt testified that the cause of death was abusive head trauma
and the manner of death was homicide.

         On this record, a rational jury could have concluded beyond a reasonable doubt that
defendant intentionally or knowingly inflicted serious injury upon the victim. Although
defendant offered expert testimony to rebut the prosecution’s experts, and although defendant
testified that he did not harm the victim, issues involving the credibility of witnesses and weight
accorded the evidence are matters for the jury to resolve. People v Stiller, 242 Mich. App. 38, 42;
617 NW2d 697 (2000). Furthermore, to the extent defendant argues that there was no direct
evidence to show that he intentionally or knowingly inflicted a serious injury upon the victim,
the prosecution is not required to offer direct evidence; instead, “[c]ircumstantial evidence and
reasonable inferences drawn therefrom may be sufficient to prove the elements of a crime.”
People v Jolly, 442 Mich. 458, 466; 502 NW2d 177 (1993). Here, the prosecution introduced a
significant amount of circumstantial evidence that would allow a rational jury to conclude
beyond a reasonable doubt that defendant committed the charged offenses.




                                                -4-
        Concerning defendant’s intent, defendant too hastily characterizes first-degree child
abuse as a specific-intent offense.1 Our Supreme Court has held that it is unnecessary to
distinguish between specific and general intent for purposes of prosecuting that crime. People v
Maynor, 470 Mich. 289, 296; 683 NW2d 565 (2004). Instead, it is sufficient that the jury be
instructed that the prosecution must prove that the defendant intended to commit the act that
resulted in harm, and in doing so “intended to cause serious physical harm or . . . knew that
serious physical harm would be caused.” Id. at 297. In this case, the trial court instructed the
jury that the prosecution had to prove that “defendant either knowingly or intentionally caused
serious physical harm” to the victim. The words “knowingly or intentionally” mirror the
applicable statute, MCL 750.136b(2), and comport with Maynor, 470 Mich. at 297. Accordingly,
the prosecution was obligated to prove that defendant engaged in conduct that caused the victim
serious physical harm, and did so either intending that the harm would result from his actions, or,
alternatively, with knowledge that serious physical harm would result, whether or not he actually
desired that result.

        “An actor’s intent may be inferred from all of the facts and circumstances . . . and
because of the difficulty of proving an actor’s state of mind, minimal circumstantial evidence is
sufficient.” People v Fetterley, 229 Mich. App. 511, 517-518; 583 NW2d 199 (1998) (citations
omitted). Here, evidence that the victim sustained his injuries while in defendant’s exclusive
custody combined with the testimony of the prosecution’s expert witnesses discussed above was
sufficient to allow a rational jury to conclude beyond a reasonable doubt that defendant caused
severe physical harm and acted with intent or knowledge that serious injury would result from
his actions.

       In sum, there was sufficient evidence to support defendant’s convictions in this case.

                             II. EVIDENCE OF PRIOR INJURIES

       Defendant argues that the trial court erred in admitting evidence that both the victim and
his brother suffered prior injuries that suggested abuse. Defendant preserved this issue for
review by objecting to the evidence prior to its admission. People v Dupree, 486 Mich. 693, 703;
788 NW2d 399 (2010).

        We review a trial court’s evidentiary decisions for an abuse of discretion. People v
Martzke, 251 Mich. App. 282, 286; 651 NW2d 490 (2002). A trial court abuses its discretion
when it reaches a result that falls outside the range of reasonable and principled outcomes.
People v Kahley, 277 Mich. App. 182, 184; 744 NW2d 194 (2008). “[A] preserved,
nonconstitutional error is not a ground for reversal unless after an examination of the entire
cause, it shall affirmatively appear that it is more probable than not that the error was outcome
determinative.” People v Lukity, 460 Mich. 484, 496; 596 NW2d 607 (1999).


1
  “A statute that requires a prosecutor to prove that the defendant intended to perform the
criminal act creates a general intent crime. A statute that requires proof that the defendant had a
particular criminal intent beyond the act done creates a specific intent crime.” Herndon, 246
Mich. App. at 385.


                                                -5-
       Evidence of the character of an accused is generally prohibited pursuant to MRE 404(a).
However, under some circumstances evidence of a person’s other “crimes, wrongs, or acts” is
admissible for non-character purposes pursuant to MRE 404(b)(1). In the event that the
prosecution intends to introduce other-acts evidence, MRE 404(b)(2) requires the prosecutor to
provide the defense with pretrial notice of its intent to introduce the evidence.

        In this case, before opening statements, defense counsel objected to any presentation of
evidence that the victim previously suffered a broken rib or that the victim’s brother suffered a
fractured leg bone on grounds that the prosecution did not provide any notice of intent to
introduce MRE 404(b) evidence. The prosecuting attorney responded that he wished to make
issue of the broken rib, and possibly the broken leg, not to characterize them as prior bad acts,
but as part of “the basis of one of the expert’s opinion . . . that this was an abusive case, that it
was inflicted head trauma,” citing MRE 702, MRE 703, and MRE 704. The prosecuting attorney
elaborated that there would be no attempt to impute those earlier fractures to defendant’s
conduct, “only that they exist and they help this expert formulate his conclusion.”

        Defense counsel continued to protest that the evidence would “inflame” the jury, because
it was being used “to show that . . . [the children] [were] abused prior because Dr. Guertin will
say that both . . . are pathognomonic for abuse . . . and he’s made the conclusion that [defendant]
is the one who did those. But there’s zero evidence that ties [defendant] to either one of those
injuries.” Defense counsel added, “there is no relevance in this case other than to say that
[defendant] caused those injuries as well and that the kids were abused in the past,” which would
cause the jury “to jump to the conclusion that it’s [defendant] that was abusing these children
over months and that clearly is not relevant . . . and there’s no evidence . . . that [defendant] had
anything to do with those other injuries.” The trial court then asked the attorneys not to mention
anything of the earlier fractures until the issue could be more fully addressed.

        After opening statements, the argument resumed, with the prosecuting attorney reiterating
that he was offering the evidence not as prior bad acts, but as part of the basis for expert opinion,
characterizing the evidence as “strictly factual information” and “not character based,” and
adding that “Dr. Guertin . . . has to be allowed to communicate to the jury[] everything that went
into his opinion.” Defense counsel in turn persisted, “They’re not relevant . . . [i]f we don’t
know who committed the prior acts.” The trial court regarded the issue as presenting “a very
close call,” but held that the expert’s testimony “will be limited to show only that it was in his
opinion, not accidental in terms of this prior act and how that impacts the circumstances before
this Court,” and offered to provide the jury with a limiting instruction.

        As noted above, Dr. Bechinski testified that his autopsy brought to light a rib fracture that
must have predated the fatal injuries, and opined that the fracture was of a kind strongly
indicative of child abuse. Additionally, Dr. Guertin described discovering a “healing rib
fracture” probably two to four weeks old, and stated, “if you don’t have metabolic disease and
you’ve not suffered literally like, a car accident type injury with direct impact, that kind of
injury, to the back of your ribs, there is nothing else that causes that other than abuse, in this age
group.” Dr. Guertin further opined that the victim’s injuries were not consistent with a fall from
a couch onto a carpeted surface, and that the extent of such injuries as were at issue in this case
“is seen in high velocity motor vehicle accidents which we know didn’t happen, or in kids who
get their heads crushed, which we know didn’t happen, or in child abuse.” Dr. Guertin

                                                 -6-
additionally described discovering evidence of a broken leg bone in the victim’s twin brother,
and stated that the break was of a kind he regarded as “specific for abuse in this age group.”

       In this case, the trial court agreed with the prosecution that the evidence in question did
not cover bad acts for purposes of MRE 404(b), but rather helped explain the basis for expert
testimony that the injuries at issue were intentionally inflicted, not the result of accident.

        MRE 703 states that “[t]he facts or data in the particular case upon which an expert bases
an opinion or inference shall be in evidence.” However, introduction of evidence relating to “the
particular case upon which an expert bases an opinion or inference” under MRE 703 must be
independently admissible under the rules of evidence. See People v Yost, 278 Mich. App. 341,
388-390; 749 NW2d 753 (2008). Accordingly, if the evidence the prosecution wishes to admit
under MRE 703 is of a defendant’s prior bad acts, that evidence remains to be subject to the
substantive and procedural rigors of MRE 404(b).

       Defendant argues that the prosecuting attorney’s avoidance of MRE 404(b) by
disclaiming the evidence of the twins’ earlier injuries as bad acts, including by refraining from
trying to prove or argue that defendant was responsible for them, effected “a ‘back door’
admission of prior bad act evidence.”

        The prosecution relies on this Court’s statement in People v Knox, 256 Mich. App. 175;
662 NW2d 482 (2003), rev’d on other grounds 469 Mich. 502 (2004), that “when ‘offered to
show that certain injuries are a product of child abuse, rather than accident, evidence of prior
injuries is relevant even though it does not purport to prove the identity of the person who might
have inflicted those injuries.’” Id. at 197-198 (WHITBECK, C.J., with TALBOT, J., concurring),
quoting Estelle v McGuire, 502 U.S. 62, 69; 112 S. Ct. 475; 116 L. Ed. 2d 385 (1991).

       Our Supreme Court reversed this Court in Knox, on grounds including that the
prosecution had attempted to attribute the earlier injuries to the defendant in the absence of any
such evidence, and that the trial court improperly admitted evidence of the victim’s mother’s
good character. People v Knox, 469 Mich. 502, 513-514; 674 NW2d 366 (2004). The Court
agreed with this Court, however, that “the signs of past physical abuse of the child were relevant
to prove that his subsequent fatal injuries were not inflicted accidentally.” Id. at 513.

        In this case, evidence of the prior injuries to the victim’s brother were not admissible to
prove that the victim’s subsequent fatal injuries were deliberately inflicted by defendant. Here,
whether the brother suffered a prior injury had no bearing on the victim’s injuries. The source of
the injury was unknown and there was no evidence that the injury was in any way related to the
victim’s fatal injuries. Thus, evidence of that injury was not factual evidence that tended to
establish grounds upon which the experts based their opinions and it should not have been
admitted under MRE 703. However, defendant cannot show that “it is more probable than not
that the error was outcome determinative.” Lukity, 460 Mich. at 496. Here, the evidence was
limited and the prosecution did not attempt to link defendant to prior abuse. Instead, a Child
Protective Services Worker (CPS) worker testified that, during a CPS investigation, defendant’s
wife accepted responsibility for the broken leg bone. In addition, the trial court provided the
following limiting instruction to the jury at the end of the third day of trial, stating as follows:


                                                -7-
               Ordinarily when you hear evidence you can consider it for any reason
       you’d like in your deliberations. However, occasionally evidence comes in for a
       limited purpose. In this matter you have heard evidence of prior injuries to the
       children . . . and today you will hear evidence about those same injuries. That
       evidence is being admitted and given to you only to help you understand the basis
       of the expert’s opinions. The defendant is not on trial for those other prior acts so
       you can consider this testimony only for the limited basis of the experts’ opinions.
       [Emphasis added.]

        This instruction served to minimize any potential prejudice. See People v Graves, 458
Mich. 476, 486; 581 NW2d 229 (1998) (“jurors are presumed to follow their instructions”).
Moreover, given the significant amount of other circumstantial evidence, including expert
testimony concerning the extent of the victim’s injuries and evidence that the victim suffered the
injuries while in defendant’s exclusive custody, evidence that the victim’s brother had a prior
abusive injury was not outcome-determinative. Lukity, 460 Mich. at 496.

        With respect to the victim’s prior injuries, the trial court properly instructed the jury
regarding the purpose of the evidence and the evidence was admissible under MRE 703 because
it was critical factual evidence that contributed to the basis on which the prosecution experts
grounded their opinions. See Knox, 469 Mich. at 513-514. Here, the defense theory was that the
victim suffered his injuries as a result of an accident, evidence of earlier injuries suggesting
abuse was relevant to show that the injuries at issue were not the result of an accident.
Moreover, the prosecution did not attempt to tie defendant to the earlier injuries. Indeed, in his
appellate brief, in arguing that the evidence could not have been admitted under MRE 404(b)(1),
defendant asserts that evidence of the past abuse “could not be considered a prior bad act of the
Defendant, since there was no way to prove that he had caused those injuries.” In addition, the
court provided the above-referenced limiting instruction to the jury. See Graves, 458 Mich. at
486 (“jurors are presumed to follow their instructions”). In sum, the trial court did not abuse its
discretion in admitting evidence of the victim’s prior injuries under MRE 703.

       Defendant contends that the evidence should have been excluded under MRE 403
because its probative value was outweighed by the danger of unfair prejudice.

       Relevant evidence may be excluded if “its probative value is substantially outweighed by
the danger of unfair prejudice.” MRE 403 (emphasis added). “Evidence is unfairly prejudicial
when there exists a danger that marginally probative evidence will be given undue or preemptive
weight by the jury.” People v Crawford, 458 Mich. 376, 398; 582 NW2d 785 (1998).

       In this case, evidence of prior abusive injuries was not merely “marginally probative.”
Id. The factual evidence was relevant to show part of the basis on which the prosecution’s
experts grounded their opinion. Whether the victim’s injuries were accidental was critical in this
case. Evidence of the prior injuries gave context to the experts’ opinions that the injuries were
not caused by accident, but instead were abusive in nature. The evidence therefore was highly
relevant. Id. Moreover, there was minimal danger that the jury gave the evidence undue or
preemptive weight. Id. As defendant concedes in his brief, there was no evidence directly
linking defendant to the injuries. In addition, a CPS worker testified that defendant’s wife
accepted responsibility for the injury to the victim’s brother and the trial court provided a

                                                -8-
limiting instruction to the jury. In short, the probative value of the evidence was not
substantially outweighed by the danger of unfair prejudice.

                                    III. JURY SELECTION

        Defendant argues that, in conducting voir dire of the prospective jurors, the trial court
failed to ask sufficiently probing questions to reveal grounds for challenging the jurors, or
otherwise to allow defense counsel sufficient participation in the process. See MCR 6.412
(C)(1); People v Tyburski, 445 Mich. 606, 618; 518 NW2d 441 (1994) (“A defendant who
chooses a jury trial has an absolute right to a fair and impartial jury.”) (MALLETT, J., joined by
CAVANAGH, C.J., and LEVIN, J.), citing Duncan v Louisiana, 391 U.S. 145; 88 S. Ct. 1444; 20 L. Ed.
2d 491 (1968).

        MCR 6.412 governs jury selection. Subrule (C)(1) notes that voir dire of prospective
jurors “should be conducted for the purposes of discovering grounds for challenges for cause and
of gaining knowledge to facilitate an intelligent exercise of peremptory challenges,” and states
that the scope of such procedure “is within the discretion of the court.” Subrule (C)(2) in turn
states that the “court may conduct the examination of prospective jurors or permit the lawyers to
do so.” However, “where the trial court, rather than the attorneys, conducts voir dire, the court
abuses its discretion if it does not adequately question jurors regarding potential bias so that
challenges for cause, or even peremptory challenges, can be intelligently exercised.” Tyburski,
445 Mich. at 619.

        In this case, as defendant concedes on appeal, defense counsel expressed no objections to
the procedure the trial court employed to ensure that the jurors selected would be fair and
impartial. Instead, at the end of the selection procedure defense counsel stated, “Your Honor, the
Defense is satisfied with the jury.” Defense counsel’s affirmative approval of the jury
constitutes waiver of this issue because a criminal defendant may not assign error on appeal to
something the defendant’s own lawyer deemed proper at trial. People v Carter, 462 Mich. 206,
214-216; 612 NW2d 144 (2000); People v Barclay, 208 Mich. App. 670, 673; 528 NW2d 842
(1995). Moreover, even if we were to review this issue, defendant has failed to show any error
with respect to the jury selection process.

        Defendant argues that the trial court failed to ask sufficiently probing questions to bring
bias to light, specifying the lack of questioning about “juror’s feelings on such topics as lying,
child abuse, witness credibility and how people react in different ways to life altering events.”
However, defendant does not cite any authority for the proposition that prospective jurors must
be queried on their attitudes toward lying and child abuse. Nor does defendant explain how any
questioning of the jurors regarding witness credibility was necessary in light of the court’s
provision of standard instructions in that regard, or why engaging the jurors on the general
subject of reacting to life-altering events would have been anything more than conversational.

        Furthermore, the questions the trial court did ask the prospective jurors provided broad
opportunity to discover bias. The court asked the prospective jurors about earlier jury service,
personal knowledge about the case, familiarity with the witnesses, whether they had relatives or
close friends who had been charged with, or victims of, similar crimes, and whether they had any
association with law enforcement. The court further inquired about “religious, moral, or

                                                -9-
philosophical beliefs” that would affect impartiality, and whether there would be any problem
following the court’s instructions. The court also asked whether the potential jurors had a child
who had suffered injury that required hospitalization, or had close relationships with persons
who had studied law or medicine.

        Moreover, the court consistently invited the parties to issue challenges, and the single
time defense counsel responded with a request for additional questioning, the court obliged, and
the juror in question was ultimately excused for cause. Defendant points to no instance during
jury selection where the trial court frustrated any action or other advocacy defense counsel
sought to undertake.

        In sum, the jury selection process did not deny defendant a fair trial. Furthermore, to the
extent that defendant contends that trial counsel was ineffective for failing to raise an objection
during the selection process, because defendant has failed to show that any error took place in
the jury selection process employed, defense counsel’s failure to object cannot constitute
deficient performance. See People v Ericksen, 288 Mich. App. 192, 201; 793 NW2d 120 (2010)
(declining to raise a futile objection, or otherwise advance a meritless position, does not
constitute ineffective assistance of counsel).

                            IV. PROSECUTORIAL MISCONDUCT

        Defendant argues that the prosecutor improperly offered a civic-duty argument and
denigrated the defense. Of the several instances of prosecutorial misconduct defendant alleges
on appeal, two engendered defense objections, but defendant admits that the rest did not. This
issue is thus preserved in some particulars, but not in others.

        In deciding preserved issues of prosecutorial misconduct, this Court evaluates the
prosecutor’s comments in context to determine if the defendant was denied a fair and impartial
trial. People v Truong (After Remand), 218 Mich. App. 325, 336; 553 NW2d 692 (1996).
However, unpreserved claims of prosecutorial misconduct are reviewed for plain error affecting
substantial rights. People v Schutte, 240 Mich. App. 713, 720; 613 NW2d 370 (2000), citing
People v Carines, 460 Mich. 750, 761-762; 597 NW2d 130 (1999). Reversal is appropriate only
where “an objection could not have cured the error, or failure to review the issue would result in
a miscarriage of justice.” People v Unger, 278 Mich. App. 210, 234-235; 749 NW2d 272 (2008)
(internal quotation marks and citation omitted).

       During his opening statement, the prosecution argued as follows:

               When this is all said and done we’re going to come back and we’re going
       to ask that you speak for your verdict, for [the victim]. He’s not here to speak
       today. In fact, he’s never going to speak again. We’re going to ask that you come
       back and hold his father accountable for his actions . . . . That’s what justice
       would demand. That’s what justice would demand.

       During rebuttal, the prosecutor stated: “You ask yourself when you go back there, how
many incidents does a child get to have? How many did you have? How many did your
children have? How many do your grandchild have, if you have grandchildren?”
                                               -10-
        Defendant did not object during the opening statement but did raise an objection during
rebuttal, arguing that the prosecution was urging the jury to “decide the case based on emotion
instead of the facts of the case.” The trial court overruled the objection on the ground that it
would be instructing the jurors on using their common sense, but asked “that we move forward
and wrap this up,” after which the prosecuting attorney moved on to another argument.

       On appeal, defendant contends that the statements amounted to misconduct that denied
him a fair trial.

         A prosecuting attorney enjoys wide latitude in fashioning arguments, and may argue the
evidence and all reasonable inferences from it. People v Bahoda, 448 Mich. 261, 282; 531
NW2d 659 (1995). However, “Civic duty arguments are generally condemned because they
inject issues into the trial that are broader than a defendant’s guilt or innocence and because they
encourage the jurors to suspend their own powers of judgment.” People v Potra, 191 Mich. App.
503, 512; 479 NW2d 707 (1991).

        The challenged comments from the opening statement, including the reminder that the
young victim would “never speak again,” did touch upon matters of some emotional sensitivity.
However, the prosecuting attorney did not suggest in general terms that a serious crime against
an infant warrants a conviction. Instead, the prosecuting attorney insisted that defendant should
be held “accountable for his actions,” thus keeping in view that the task at hand was determining
defendant’s responsibility for what happened, not simply avenging the victim. Further, the
prosecutor preceded those comments by summarizing the evidence that would be presented,
including that both sides would present experts, and telling the jurors that they would be
deliberating on the basis of that evidence. The statement that justice demands a conviction thus
was less an appeal to emotion than an admonishment not to shy away from the unpleasant duty
of declaring a man guilty if the prosecution made its case. Moreover, improper civic-duty
arguments may be cured where the trial court instructs the jury that arguments of counsel are not
evidence. People v Stimage, 202 Mich. App. 28, 30; 507 NW2d 778 (1993). In this case, the trial
court did so instruct the jury. Accordingly, the challenged portion of the prosecuting attorney’s
opening statement had minimal potential to persuade the jury to find defendant guilty simply out
of sympathy for the victim.

       Similarly, the prosecutor’s statements during rebuttal argument did not amount to
prejudice that denied defendant a fair trial. The reference to “incidents” to which children, or
grandchildren, are exposed came in the context of reminding the jurors that children frequently
suffer minor falls, with concomitant minor consequences. As the trial court noted at the time,
this commentary anticipated its standard instruction to the jurors to “rely on your own common
sense and everyday experience.” This was not an appeal to emotion or otherwise an improper
civic-duty argument, but rather an argument from the evidence that the short fall defendant
described did not explain the serious injuries the victim suffered under defendant’s care.

        Defendant also argues that the prosecutor improperly denigrated the defense. Defendant
contends that the prosecutor improperly emphasized that the defense experts were well paid for
their time and testimony. In particular, during closing argument the prosecuting attorney stated
about one defense expert, “If he wants to continue to make $100,000.00 a year for a part time
gig, testifying about 18 times a year, well he’s got to give an opinion where they’ll hire him and

                                               -11-
bring him into testify.” The prosecutor characterized another defense expert as “another guy that
likes litigation,” and elaborated, “He testifies more for plaintiffs who sue doctors and hospitals
and apparently makes a very good living doing that,” and “if you don’t give opinions that will
cause the other side to pay you to come in, then that dries up.” Then, during rebuttal, the
prosecutor stated, “when you total that all up, those 3 experts, that is over $20,000.00 worth of
bias in this case. Those 3 experts were worth over $20,000.00 worth of opinion that was bought .
. . . It was bought. It was bought.” Defense counsel objected to the latter comment on the
ground that the prosecutor was attempting to inject considerations other than the pertinent facts,
which the trial court impliedly sustained, stating, “Your objection is noted. I’m going to ask you
to stick to the facts.”

        Defendant also argues that the prosecutor improperly accused defense counsel of
misleading the jury and denigrated the defense on several occasions when the prosecutor claimed
that defense counsel was utilizing a “squid defense.” Specifically, during rebuttal, the prosecutor
stated as follows:

              That’s called the squid defense. If any of you know about squids in the
       ocean, when they are in trouble, when they are in danger, they drop their ink into
       the water and that ink muddies up the water, clouds up, and the squid swims
       away, away from the danger, and that’s what this is about.

                                              ***

              It’s just what like I said earlier, there might be life on Mars but we don’t
       know that. We can’t say that it just didn’t happen. It’s possible but that’s not
       what happened here. It’s the squid defense.

                                              ***

              I’m not going to reiterate it because you get the point. This is the squid
       defense. Don’t focus on what [defendant] said and did. Focus on everything but,
       which [sic] I swim away.

        The prosecutor referenced the “squid defense” on two separate occasions, including on
one occasion where he referenced the defense experts and stated “its all things the defense
experts don’t address. Drop the ink and swim away.” Defense counsel did not object to any of
these remarks.

        A prosecuting attorney “must refrain from denigrating a defendant with intemperate and
prejudicial remarks.” Bahoda, 448 Mich. at 283. However, “[e]vidence that shows bias or
prejudice on the part of a witness is always relevant . . . . Accordingly, testimony which touches
the bias or interest of the witness is always admissible, and can be shown upon his cross-
examination . . . .” Powell v St John Hosp, 241 Mich. App. 64, 72-73; 614 NW2d 666 (2000)
(citations, internal quotation marks, and brackets omitted).

       With respect to the prosecutor’s argument concerning bias, defendant relies on People v
Tyson, 423 Mich. 357; 377 NW2d 738 (1985), wherein our Supreme Court reversed a criminal
conviction in part because the prosecuting attorney belabored that the psychiatrist the defense

                                               -12-
called in support of an insanity defense had been paid for his appearance. Id. at 373-377.
However, in that case the prosecutor was not arguing from the evidence, but rather introduced
the issue of the witness’s being paid in the course of argument. Id. Further, as this Court noted
in People v Miller, 182 Mich. App. 482; 453 NW2d 269 (1990), our Supreme Court reversed in
Tyson partly because the prosecuting attorney’s argument “was filled with innuendos, insults and
ridicule.” Id. at 486, citing Tyson, 423 Mich. at 375.

         In this case, the defense experts’ respective compensation arrangements were in
evidence. To the extent there were any innuendos to the effect that those experts had financial
incentives to testify favorably to the defense, that was reasonable argument from the evidence.
See People v Chatfield, 170 Mich. App. 831, 834; 428 NW2d 788 (1988) (holding that closing
remarks pointing out that a defense expert was a “hired gun” did not merit reversal). Although
the prosecutor argued forcibly in that regard, the commentary fell far short of the insults and
ridicule of which Tyson, 423 Mich. at 375, disapproved and “[a] prosecutor need not confine
argument to the blandest of all possible terms.” People v Marji, 180 Mich. App. 525, 538; 447
NW2d 835 (1989) (quotation marks omitted). Moreover, defense counsel made similar
arguments concerning the prosecution’s experts during his closing argument. In short, the
prosecution’s arguments concerning bias did not amount to misconduct that denied defendant a
fair trial. Truong, 218 Mich. App. at 336.

        With respect to the prosecutor’s comments concerning a “squid defense,” “[a] prosecutor
may not suggest that defense counsel is intentionally attempting to mislead the jury . . .
[h]owever, the prosecutor’s comments must be considered in light of defense counsel’s
comments.” People v Watson, 245 Mich. App. 572, 592-593; 629 NW2d 411 (2001). In this
case, the prosecutor’s remarks were made in rebuttal to defense counsel’s closing argument.
During his closing argument, defense counsel argued that there were multiple mistakes made by
Dr. Guertin and the treating physicians in general. Defense counsel argued that there were
inconsistencies between Dr. Guertin’s testimony and testimony of another prosecution expert.
Defense counsel cautioned the jury not to fall into the prosecutor’s “trap.” Viewed in context,
the prosecutor’s remarks about a “squid defense,” essentially amounted to an argument that
defense counsel was attempting to divert the jury’s attention to minor inconsistencies rather than
focusing on the evidence supporting defendant’s guilt. The prosecutor did not suggest that
defense counsel was deliberately lying and was instead responding to defense counsel’s
arguments. See Watson, 245 Mich. App. at 594 (“It was not improper for the prosecutor to
respond by emphasizing the truth of the big picture, despite defense counsel’s attempts to find
discrepancies between the testimony of various witnesses.”)

       In sum, the prosecutor did not commit misconduct that denied defendant a fair trial. To
the extent that defendant contends that counsel was ineffective for failing to raise objections
during the prosecutor’s arguments, because none of the challenged statements amounted to
misconduct, defense counsel was not ineffective in this regard. Ericksen, 288 Mich. App. at 201.




                                              -13-
Affirmed.




                   /s/ Jane M. Beckering
                   /s/ Stephen L. Borrello
                   /s/ Elizabeth L. Gleicher




            -14-